Citation Nr: 0933641	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for dermatitis of the 
elbows and feet, to include as due to exposure to an 
herbicidal agent.

3.  Entitlement to service connection for actinic keratosis 
and status post excision of squamous cell carcinoma of the 
left upper arm.

4.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Houston, Texas.

In August 2006, the Board remanded the Veteran's claims of 
entitlement to service connection for a right knee disorder 
and a right knee scar, in addition to the claims at issue 
herein.  In June 2009, the Veteran's claims of entitlement to 
service connection for a right knee disorder and a right knee 
scar were granted.  This is considered a full grant of the 
benefits sought on appeal with respect to these issues.  The 
Veteran has not perfected an appeal of a claim of entitlement 
to an initial evaluation in excess of what has already been 
assigned to his service-connected right knee disorder and 
residual scar and, thus, the Board does not have jurisdiction 
for further appellate review.

In the manner of the guidance offered in the case of Clemons 
v. Shinseki, 23 Vet App 1 (2009), the Board finds that 
styling the Veteran's skin disability claims as the Board has 
done in this case more accurately represents the Veteran's 
assertions and the circumstances of this appeal.


FINDINGS OF FACT

1.  The Veteran's current left knee disorder was not 
manifested until many years after service and is not shown by 
the evidence of record to be related to his active duty 
service, or causally related to or otherwise aggravated by 
his service-connected right knee disability.

2.  Psoriasis of the feet and elbows is not shown by the 
evidence of record to be related to the Veteran's active duty 
service, to include as due to exposure an herbicidal agent.

3.  The evidence of record demonstrates that actinic 
keratosis and squamous cell carcinoma of the left upper arm 
can not be reasonably disassociated from the Veteran's active 
duty service.

4.  Throughout the appeal the Veteran's PTSD was manifested 
by symptoms productive of no more than moderate occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; the Veteran has been assigned GAF scores 
of 60 ad 65.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Service connection for dermatitis of the elbows and feet 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  Service connection for actinic keratosis, and status post 
excision of squamous cell carcinoma of the left upper arm, is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  An initial evaluation in excess of 30 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the service-connection claims herein, prior 
to the final adjudication of the instant case, the RO's 
letters, dated in June 2003 and December 2006, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 486; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claims 
were re-adjudicated in the June 2009 Supplemental Statement 
of the Case.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met with respect to the Veteran's service-connection claims.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the claim of entitlement to an increased 
evaluation for PTSD, the Veteran's claim arises from his 
disagreement with the initial evaluation assigned to his PTSD 
following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  At any 
rate, in the March 2005 statement of the case the Veteran was 
provided with the rating criteria pertaining to PTSD.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone VA examinations that have addressed the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate.  The May 2008 VA skin and joints 
examiners reviewed the claims file, elicited information 
concerning the Veteran's military service, and considered the 
pertinent evidence of record.  As for PTSD, the May 2008 VA 
examination describes the Veteran's PTSD symptoms in 
sufficient detail so that the Board is able to fully evaluate 
the claimed disability.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).


A.  Left Knee Disorder

A review of the Veteran's service treatment records revealed 
no complaints of or treatment for a left knee disorder.

In a May 2003 letter, a private doctor, L.L.P., M.D., stated 
that he had treated the Veteran since 1977.  Dr. P. did not 
provide an etiological opinion relating the Veteran's current 
left knee disorder to his active duty service or to a 
service-connected disability.

During the August 2005 Board hearing, the Veteran testified 
that he was required to parachute out of airplanes during his 
active duty service upwards of 25 times.  The Veteran 
testified that the landings after parachuting were the 
genesis of his current left knee disorder.  He further stated 
that his left knee would swell up and that he received 
injections about every 6 months.

In an October 2006 letter, Dr. P. appeared to state that he 
had initially treated the Veteran since the early part of 
1990.  Dr. P. further stated that the Veteran's knees became 
symptomatic while the Veteran was on active duty service; Dr. 
P. did not provide the basis or rationale for such an 
opinion, and made no mention of the Veteran's service 
treatment records.  Dr. P. also stated that the Veteran had, 
at one point, X-ray-confirmed bilateral Osgood Schlatter 
syndrome.  Since 1990, Dr. P. stated that he conducted annual 
or bi-annual radiological examinations of the Veteran's knees 
and administered intra-articular injections.  Dr. P. reported 
that the Veteran maintained consistent chondylar tenderness, 
marked recurrent effusions, giving out, positive McMurray 
testing, and a "good" grade 3 chondromalacia patella.  Dr. 
P. did not distinguish between the Veteran's left and right 
knee with respect to these symptoms or the diagnosis.  The 
underlying treatment reports, dated from 1990 forward, are 
not of record because, as stated by Dr. P., they were 
destroyed in September 2005 due to flooding caused by 
Hurricane Rita.  The earliest record to survive the flooding 
is dated on February 14, 2005.  Dr. P. did not provide an 
etiological opinion relating the Veteran's current left knee 
disorder to his active duty service or to a service-connected 
disability.

In June 2008, the Veteran underwent a VA examination of his 
left knee.  At this examination, the Veteran reported that he 
had experienced progressive pain and intermittent swelling in 
his left knee for the past 10 years.  The Veteran denied any 
injury to his left knee and stated that he had not undergone 
any treatment for his left knee.  Contemporaneous 
radiological evaluation of the Veteran's knee demonstrated 
moderate tri-compartment degenerative changes and remote, 
old, Osgood-Schlatter syndrome, with no acute fractures or 
dislocations.  The examiner opined:

In regards to the left knee, he was 
never seen, treated, or complained about 
the left knee condition.  In fact, he 
states that it has only been over the 
past ten years that he has had some 
difficulty with the left knee.  He does 
have degenerative joint disease of the 
left knee.  It is rated mild to 
moderate.

With respect to an etiological opinion, the examiner stated 
that the Veteran's current left knee disorder is "less 
likely than not" related to his active duty service.  
Moreover, the examiner opined that the Veteran's left knee 
disorder is "less likely than not" secondary to service-
connected right knee disability.  Further, the examiner 
stated that the Veteran's left knee disorder is "more likely 
than not" due to "normal wear and tear of age and [the 
Veteran's] occupation."

The evidence of record does not support the claim of service 
connection for a left knee disorder on a direct or secondary 
basis.  In making this determination, the Board points out 
that the evidence of record presents conflicting dates as to 
when the Veteran was first treated for a left knee disorder.  
At any rate, even accepting that the Veteran was first 
treated in 1977, such treatment occurred more than 8 years 
after his discharge from active duty service.  Further, the 
Board notes that a March 1972 service department examination 
(in other words, an examination conducted more than three 
years following service) revealed no left knee disability, 
and the Veteran specifically denied knee trouble on the 
corresponding report of medical history.  The Board notes 
that, in the absence of demonstration of continuity of 
symptomatology, or a competent nexus opinion, the initial 
demonstration of current disability, years after service is 
too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing left knee 
pain or problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to say that any left knee problems 
experienced in service were of a chronic nature to which 
current disability may be attributed.  As a layman, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the etiology of his left knee 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

To the extent that Dr. P was stating that the Veteran's left 
knee disability was related to his active service, the Board 
notes that the service treatment records note no such 
disability, and the Veteran specifically denied any left knee 
problems on December 1968 and March 1972 reports of medical 
history, and clinical evaluations in December 1968 and March 
1972 were negative for left knee disability.  Dr. P did not 
mention such evidence in his October 2006 letter, and the 
Board finds any opinion he may have made to be of little 
probative value in this case.

Since the medical evidence of record indicates that the 
Veteran did not have left knee disability during service, or 
within a year of discharge from service, and since the most 
competent medical opinion indicates that his current left 
knee disability is not related to service or to service-
connected right knee disability, (and a showing of continuity 
of symptomatology after service has not been demonstrated), 
the preponderance of the evidence is against service 
connection for left knee disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In short, service connection for left knee 
disability is not warranted.

B.  Dermatitis/Psoriasis of the Bilateral Elbows and 
Bilateral Feet

The law provides that "a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the appellant was 
not exposed to any such agent during that service."  38 
U.S.C.A. § 1116(f).

Regulations provide that if the appellant was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes mellitus (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

The Veteran served in the Republic of Vietnam between during 
the presumptive period.  As such, the Veteran is presumed to 
have been exposed to an herbicidal agent.  38 U.S.C.A. § 
1116(f).  With that said, however, the Board finds that while 
the Veteran is seeking service connection for dermatitis, he 
has been diagnosed with psoriasis, and, as such, the evidence 
of record does not include a diagnosis of a condition subject 
to presumptive service connection.  38 C.F.R. § 3.309(e).  
Thus, the Board finds that service connection for dermatitis 
on a presumptive basis is denied as a matter of law.  Despite 
this finding, however, when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A review of the Veteran's service treatment records did not 
reveal complaints of or treatment for dermatitis or 
psoriasis, or any symptoms relevant thereto.  The Veteran's 
December 1968 service separation examination revealed that 
his skin was clinically evaluated as normal; he denied skin 
disease on the corresponding report of medical history.

In February 2004, the Veteran received diagnoses of 
onychomycotic infestation of his toe nails, bilaterally, and 
tinea pedis, bilaterally.  In March 2004, at a follow-up 
appointment, the Veteran still had tinea pedis; the use of 
Lamisil cream did not alleviate his symptoms.  The examiner 
noted that the appellant "broke out" on top of his each of 
his feet and that this was not related to the tinea pedis.

During the August 2005 Board hearing, the Veteran testified 
that the dermatitis was limited to his feet, bilaterally, and 
his elbows, bilaterally.  As described by the Veteran, his 
elbows had a lot of "white skin" that constantly stayed dry 
and "peely."  With respect to his feet, the Veteran stated 
that they were "flaky" on the bottoms.  The Veteran's 
representative asserted that these symptoms were the result 
of the Veteran's exposure to Agent Orange and/or were the 
residuals of frostbite.

In May 2008, the Veteran underwent a VA skin examination.  As 
reported by the Veteran, the onset of his "jungle rot" was 
during his active duty service and that he would soak his 
feet in an unstated liquid as a prescribed treatment.  Since 
the first occurrence of this condition, the Veteran asserted 
that the "crusting" on his feet has never gone away.  At 
the time of this examination, the Veteran complained of 
itching, burning, and bleeding, which were temporarily 
relieved with the use of an unknown cream, but that the 
symptoms returned when he ceased use of the cream.  The 
examiner noted similar "scaling" behind the appellant's 
ears and on the exterior or his elbows, bilaterally.  Upon 
physical examination, the examiner found psoriasiform 
erythema and scaling on the Veteran's feet, posterior ears, 
and extensor elbows.  As stated by the examiner, 
"[p]soriasis is a hereditary condition that has not been 
associated with military service or environment," thus, 
psoriasis is "not due to" the Veteran's active duty 
service.

The medical evidence of record shows that the Veteran's 
psoriasis is considered a hereditary condition, and not a 
disease, or disability; thus, service connection for it is 
not warranted.  38 C.F.R. § 3.303(c).  With respect to 
aggravation, the Veteran does not argue, nor does the 
evidence of record show, that any superimposed injury or 
disease related to his psoriasis occurred during service.

Even if not congenital, the Board notes that no examiner has 
linked psoriasis to the Veteran's active service.  In the 
same manner, while the Veteran has been diagnosed with tinea 
pedis, there is also no competent medical evidence linking 
that disability to his active service.  Significantly, the 
Board also observes that no skin disability was noted at 
service department examinations in December 1968 and March 
1972.  In fact, the Veteran specifically denied that he had 
skin disease in both December 1968 and March 1972.

Although the Veteran's lay assertions have been considered, 
they do not outweigh the competent medical evidence of 
record, which shows that his psoriasis is not related to his 
active service.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for 
dermatitis, there is no doubt to be resolved and the Board 
finds that service connection for that disability is not 
warranted.  Gilbert, 1 Vet. App. at 57-58.

C.  Actinic Keratosis and status post excision of squamous 
cell carcinoma of the left upper arm.

Pursuant to the Board's August 2006 remand, the Veteran 
underwent a VA examination in May 2008 to determine the 
nature and etiology of any then current skin disorders.  As a 
result of this examination, the diagnoses were squamous cell 
carcinoma on the Veteran's left upper arm and actinic 
keratosis.

Prior to this examination, the Veteran had the squamous cell 
carcinoma excised, which left behind a well-healed scar and 
no evidence of reoccurrence.  After the excision, the Veteran 
underwent no further treatment.  With the exception of the 
residual scar, the examiner found the Veteran's squamous cell 
carcinoma to be asymptomatic.  Because squamous cell 
carcinoma is a "malignant neoplasm of the skin caused by 
[ultraviolet] exposure and actinic damage" and because 
"[the appellant] was in Vietnam and was required to spend 
extensive amount of time in the sun," the examiner opined 
that the Veteran's squamous cell carcinoma was "more likely 
than not" related to his active duty service.

With respect to the actinic keratosis, the Veteran reported 
that he had a history of numerous "pre-cancers" that were 
treated with liquid nitrogen.  The Veteran further stated 
that he continued to develop more of these "pre-cancers."  
The examiner found that the Veteran was not then undergoing 
any treatment for actinic keratosis; that the actinic 
keratosis was asymptomatic; and that there were no side 
effects of the liquid nitrogen treatments.  Ultimately, 
because actinic keratoses are "pre-cancerous lesions that 
can evolve into squamous cell carcinoma" and are "caused by 
significant sun exposure," the examiner found that the 
Veteran's actinic keratosis was "more likely than not" 
related to his active duty service.

In sum, a VA examiner has linked the Veteran's actinic 
keratosis and status post excision of squamous cell carcinoma 
of the left upper arm to his active service.  As such, 
service connection for actinic keratosis and status post 
excision of squamous cell carcinoma of the left upper arm is 
warranted.


II.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection for PTSD, the possibility of "staged" 
ratings for separate periods during the appeal period, based 
on the facts found, must be considered.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent 
when it is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV 
[Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed.].  For example, a GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).

In September 2003, the Veteran underwent a VA examination to 
determine the presence of PTSD and, if present, the severity 
and etiology thereof.  The Veteran reported experiencing 
symptoms as early as 1969, including sleeping difficulties; 
hypervigilance; nightmares; emotional blunting; and avoidance 
behavior.  The Veteran also reported that he was not then 
receiving treatment for PTSD, nor had he been hospitalized 
for psychiatric reasons.  With respect to social functioning, 
the Veteran stated that he was a member of a church, involved 
himself in church activities, participated in sports, and had 
friendly relationships with others.  When the Veteran was 
young, his parents divorced, but he maintained good 
relationships with his mother and father.  The Veteran also 
stated that he had good relationships with his siblings, his 
third wife, and his children.  He also stated that he did not 
drink alcohol or take illegal substances.  With respect to 
occupational functioning, the Veteran stated that following 
his discharge from active service he attended college for 3 
years and worked as a construction safety officer and 
internal maintenance.  For 35 years, his relationships with 
his supervisor and co-workers were deemed good.  The Veteran 
reported no legal difficulties before or after his active 
military service.

A mental status examination revealed the following symptoms: 
orientation within normal limits; appropriate appearance, 
behavior, and hygiene; abnormal mood with a flattened affect; 
communication and speech within normal limits; no panic 
attacks, delusions, hallucinations; or obsessional rituals; 
appropriate thought process; intact judgment; normal abstract 
thinking; memory within normal limits; and no suicidal or 
homicidal ideations.  Further, the examiner found that the 
Veteran experienced occasional interference in performing 
activities of daily living because his inability to 
concentrate and his distractability; was able to establish 
and maintain effective work and social relationships; had no 
difficulty in understanding commands; and posed no threat of 
persistent danger or injury to others.  The examiner also 
found that the Veteran's "symptoms are more severe than [the 
appellant] admits.  He tends to minimize his symptoms because 
of his stoic temperament."  The diagnosis was PTSD with a 
GAF score of 65.

During the August 2005 Board hearing, the Veteran testified 
about the circumstances of his active duty service.  The 
Veteran further testified that he did not feel free to "open 
up" to the VA examiner during the September 2003 examination 
or during this hearing because of the classified nature of 
his active duty service.

In May 2008, the Veteran underwent another VA examination to 
ascertain the severity of his PTSD.  The Veteran reported 
heavily drinking up until 20 years ago, but had not done so 
since; there was no history of drug abuse or use.  At the 
time of this examination, the Veteran reported working on a 
full-time basis in construction as an advisor and that he 
worked to maintain his property.  He also stated that the 
enjoyed deer hunting and that he attended church "quite 
regularly."  He has been married to his third wife for 20 
years, and has two children and two grandchildren by his 
first wife.  He stated his relationships with his current 
wife and children were good with the exception of one of his 
children, with whom the Veteran stated he did not get along 
so well.  The Veteran reported experiencing intrusive 
thoughts; a reluctance to be in large crowds; socially 
isolating himself; denied depression; no mania or hypomania; 
no obsessive-compulsive or panic disorder; irritable, but 
does not loose his temper physically; not impulsive or 
explosive; no suicidal or homicidal ideations; nightmares; a 
restricted affect; hypervigilance; frequent perimeter checks; 
exaggerated startle response; and social, but not occupation 
disruption of functioning due to PTSD symptoms.


A mental status examination revealed that the Veteran was 
alert; oriented; free from confusion; able to attend and 
concentrate; an intact memory; a good historian; good insight 
and judgment; casually dressed; well-groomed; cooperative; 
unremarkable motor activity; an "okay" mood; a somewhat 
constricted affect, but was appropriate and stable; goal-
direct, coherent, and logical thought process; thought 
content with no unusual preoccupation; no delusions or 
hallucinations; and recurrent, painful memories.  The 
diagnosis was PTSD with a GAF score of 60.

A review of the evidence reveals that the Veteran's PTSD is 
productive of symptoms such as sleep difficulties, intrusive 
thoughts, some mood disturbance, and avoidance behavior.  The 
evidence of record, however, does not show such symptoms as 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short or long-term memory, impaired judgment, or impaired 
abstract thinking, as contemplated by the next higher rating 
of 50 percent.

Throughout the course of this appeal, the Veteran has been 
assigned GAF scores have been 65 and 60, indicating only mild 
to moderate symptoms.  In this manner, the Board observes 
that the Veteran has and continues to work on a full-time 
basis, is currently married, and has good familial 
relationships.  The Veteran has also reported that he gets 
along well with those outside his family unit, including co-
workers.

In sum, the evidence of record reveals a disability picture 
consistent with the 30 percent evaluation assigned for PTSD 
throughout the applicable rating period on appeal.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as sleeping difficulties and avoidance 
behaviors.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the Veteran to be credible in his 
reports of the symptoms he experiences.  However, as with the 
medical evidence of record, the Veteran's account of his PTSD 
symptomatology describes a rating consistent with the 30 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected PTSD is not so 
unusual or exceptional in nature as to render his schedular 
rating inadequate.  The Veteran's disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's PTSD, alone, has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Service connection for a left knee disorder is denied.

Service connection for dermatitis of the elbows and feet is 
denied.

Service connection for actinic keratosis and status post 
excision of squamous cell carcinoma of the left upper arm is 
granted.

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


